Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered August 28, 2009, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
After this appeal was argued, the Court of Appeals clarified that “the reckless disregard standard of care in Vehicle and Traffic Law § 1104 (e) only applies when a driver of an authorized emergency vehicle involved in an emergency operation engages in the specific conduct exempted from the rules of the *657road by Vehicle and Traffic Law § 1104 (b)” (Kabir v County of Monroe, 16 NY3d 217, 220 [2011]). “Any other injury-causing conduct of such a driver is governed by the principles of ordinary negligence” (id.). Here, the injury-causing conduct of the police driver — making a left turn at a green light, within the speed limit, and not contrary to any restriction on movement or turning — does not fall within any of the categories of privileged conduct set forth in Vehicle and Traffic Law § 1104 (b). Accordingly, plaintiffs’ claim is governed by principles of ordinary negligence, whether or not the police driver was responding to an emergency. Because the record presents a triable issue as to whether the police driver was negligent when his vehicle struck the pedestrian plaintiff in the crosswalk, we affirm the denial of defendants’ motion for summary judgment. Concur — Tom, J.E, Friedman, Catterson, Renwick and Abdus-Salaam, JJ.